Citation Nr: 0946575	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-40 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as bipolar disorder, with attention 
deficit hyperactivity disorder, depression and dementia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to November 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2005 the Veteran requested a hearing before the 
Board; however in May 2006 the Veteran waived that request 
through his representative.

In March 2009 this claim came before the Board, which ordered 
a remand for further development.  A review of the record 
shows that the remand instructions were completed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The appeal is 
ready for review.

In consideration of a recent United States Court of Appeals 
for Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  Service treatment records merely show complaints of 
"nerves" and "hyperactivity" on one occasion.  A diagnosis 
of a chronic psychiatric disability was not made.

2.  The competent medical evidence does not demonstrate that 
a current psychiatric disability is causally related to 
service.





CONCLUSION OF LAW

An acquired psychiatric disability, claimed as bipolar 
disorder, with attention deficit hyperactivity disorder, 
depression, and dementia, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

A review of the Veteran's service treatment records finds a 
January 1973 enlistment Report of Medical Examination which 
found the Veteran's psychiatric system clinically normal.  
The January 1973 Report of Medical History bears negative 
responses for the categories of depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  In July 1975 the Veteran complained of "nerves" and 
of "hyperactivity" and sought tranquilizers.  He was 
referred to the mental health clinic.  His October 1975 
Report of Medical Examination for separation from service 
again found his psychiatric system clinically normal and his 
October 1975 Report of Medical History again indicated he did 
not have or ever had depression, loss of memory or nervous 
trouble.  The Veteran was discharged from service for 
"failure to meet acceptable standards for continued military 
service."

There are no medical treatment records from any source of 
record until the Veteran established care with VA in June 
2003.  The Veteran sought admission to the facility's alcohol 
detox program.  During June 2003 VA ambulatory care 
evaluation, the Veteran reported having received a diagnosis 
of bipolar disorder with social anxiety and ADHD (attention 
deficit hyperactivity disorder) from another, private 
facility during the two years prior to his seeking VA 
treatment for his alcohol abuse.  Under review of systems for 
this evaluation, the Veteran denied agitation, anxiety, and 
depression, and his assessment was alcohol abuse with ADHD 
and social anxiety and bipolar disorder.  The Board notes 
that the March 2009 remand order had sought these private 
records; however the Veteran did not respond to the notice 
letters.  

In a separate June 2003 mental health history consult, the 
Veteran had a negative depression screening.  In a July 2003 
VA mental health outpatient note, the Veteran's diagnosis of 
adult-onset ADHD and bipolar disorder by another facility was 
again reported as having been given to him a year and a half 
earlier.  His VA assessment listed bipolar disorder by 
history.  In an October 2003 mental health outpatient note, 
the examiner noted the Veteran appeared to have some short-
term memory deficits and the most likely etiology was alcohol 
dementia, though other causes could not be ruled out.  A 
March 2004 mental health outpatient note reported the Veteran 
had an occasional mildly depressed mood; however the 
assessment did not include a depression diagnosis.  The 
possibility of alcohol dementia was suggested in both the May 
and September 2004 mental health evaluations.  The November 
2004 mental health evaluation noted the Veteran's depression 
was not controlled.  In December 2004 alcoholic dementia was 
listed as a diagnosis.  Evaluations continued to focus on his 
alcohol abuse.  The September 2006 mental health evaluation 
included as its assessment that the Veteran's episodic 
alcohol use continued to be a problem, that he had a history 
of a mood disorder, that his dementia was secondary to 
chronic alcohol abuse, and his depression screening was 
negative.  See also 2007 evaluations and January 2008.   

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as bipolar disorder, 
with attention deficit hyperactivity disorder, depression, 
and dementia.

Throughout the VA treatment records, dated 2003 to 2008, no 
medical practitioner attributes any psychiatric diagnosis to 
the Veteran's military service or to any incident in service 
and his service itself is not mentioned.  The Veteran only 
occasionally carried a depression diagnosis; his dementia was 
repeatedly attributed to his alcohol abuse; and his diagnosis 
of bipolar disorder was included in the mental health 
evaluations by history.  In no evaluation of record does any 
VA medical practitioner reach that diagnosis independently.  

The Board acknowledges that in service, in 1975, months prior 
to his administrative discharge, the Veteran sought 
tranquillizers for what he complained of as "hyperactivity" 
and "nerves".  However, no diagnosis of a chronic 
disability was made at that time.  Additionally, the in-
service mental health clinic records, if any, were determined 
to be unavailable (see July 2006 Formal Findings of 
Unavailability).  The Board notes that no other treatment 
reports show complaints of or findings of any psychiatric 
disorder and even when the Veteran was administratively 
discharged no psychiatric disorder was referenced; the 
Veteran's failure to meet acceptable standards was noted.  
Further, on the separation Report of Medical History no 
category was checked in the affirmative and the Veteran was 
found to have a clinically normal psychiatric system.  

Again, there are no post-service psychiatric complaints or 
treatment until 2003, over 25 years following separation from 
active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current memory loss and his moods 
and behaviors.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

The Veteran himself believes that he has a bipolar disorder 
with ADHD and anxiety and depression and that it is related 
to service.  See December 2005 Substantive Appeal statement.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters, and where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
Veteran has medical expertise.  

To the extent that the Veteran relates his psychiatric 
disability to service, where, as here, the determinative 
issue involves a complex question of a medical diagnosis or 
of medical causation, competent medical evidence is required 
to substantiate the claim.  The Veteran as a lay person is 
not competent to offer an opinion on a medical diagnosis or 
on medical causation regarding such a medically complex 
matter, and consequently his statements to the extent that he 
relates his current psychiatric disability to service does 
not constitute medical evidence.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Further, it remains the case that actions considered willful 
misconduct are not recognized as a disability for which 
compensation may be granted.  The law and regulations provide 
that compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2009).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, prohibits, effective for claims filed after October 
31, 1990, payment of compensation for a disability that is a 
result of a Veteran's own alcohol or drug abuse.  

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, claimed as bipolar disorder 
with ADHD, anxiety, depression and the claim is denied.  
Gilbert, 1 Vet. App. at 54.  




Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that the Veteran has been afforded 
appropriate notice.  The RO provided a notice letter to the 
Veteran in December 2004, before the initial original 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Further, there must be notice of a disability rating and an 
effective date for award of benefits if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A March 2006 letter provided the Veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection and his claim was 
readjudicated in the July 2006 Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any 
event, because service connection for an acquired psychiatric 
disability is denied, any questions regarding a disability 
rating and effective date are now moot.

VA has obtained his service treatment records and associated 
them with the claims file.  The Board remanded the claim so 
that the private treatment records for the facility which 
gave him the diagnosis of bipolar disorder could be obtained.  
The Veteran was sent two letters (March 2009 and June 2009) 
requesting the names of the providers and VA Forms 21-4142 
for completion.  There was no response.  Further, the RO made 
a formal finding of unavailability of any in-service mental 
health clinic report and the Veteran was so informed in July 
2006.  The Veteran has been afforded the opportunity to give 
testimony before the Board.   

The Board observes that the Veteran has not been accorded a 
VA mental health examination with regard to his claim for 
service connection.  The Board finds such an examination is 
not necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The duty to obtain an examination is not triggered in this 
claim.  Here, the competent medical evidence does not suggest 
that the Veteran has a current diagnosis of an acquired 
psychiatric disability that is related to his active service.  
Rather, this disability is related to his current alcohol 
abuse or was diagnosed over 25 years after service.  Further, 
the Veteran has not reported a continuity of symptomatology 
since service, and there is no competent medical evidence 
otherwise suggesting a relationship to service.  Thus, there 
is no requirement to obtain a VA medical examination in this 
case.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, claimed as bipolar disorder with ADHD, anxiety, 
depression, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


